                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
LAWRENCE C. WOODS, JR.,

                          Plaintiff,
      v.                                                  Case No. 20-cv-1118-pp

CITY OF MILWAUKEE, STATE OF WISCONSIN,
JACOB D. CORR, and HANNA RITCHIE KOLBERG,

                        Defendants.
______________________________________________________________________________

    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
     WITHOUT PREPAYING FILING FEE (DKT. NO. 2) AND SCREENING
                   COMPLAINT UNDER 28 U.S.C. §1915A
______________________________________________________________________________

      Lawrence C. Woods, Jr., an inmate at the Milwaukee County Jail who is

representing himself, filed a complaint under 42 U.S.C. §1983, alleging that the

defendants violated his Fourth Amendment right to a prompt determination of

probable cause to detain him. Dkt. No. 1. This decision resolves the plaintiff’s

motion for leave to proceed without prepaying the filing fee, dkt. no. 2, and

screens the complaint, dkt. no. 1.

I.    Motion for Leave to Proceed without Prepaying the Filing Fee
      (Dkt. No. 2)

      The Prison Litigation Reform Act (PLRA) applies to this case because the

plaintiff was a prisoner when he filed his complaint. See 28 U.S.C. §1915(h).

The PLRA allows the court to give a prisoner plaintiff the ability to proceed with

his case without prepaying the civil case filing fee. 28 U.S.C. §1915(a)(2). When

funds exist, the prisoner must pay an initial partial filing fee. 28 U.S.C.



                                         1

           Case 2:20-cv-01118-PP Filed 11/02/20 Page 1 of 11 Document 9
§1915(b)(1). He then must pay the balance of the $350 filing fee over time,

through deductions from his prisoner account. Id.

      On July 22, 2020, the court ordered the plaintiff to pay an initial partial

filing fee of $6.02. Dkt. No. 5. The court received that fee on September 11,

2020. The court will grant the plaintiff’s motion for leave to proceed without

prepaying the filing fee and will require him to pay the balance of the filing fee

over time in the manner explained at the end of this order.

II.   Screening the Complaint

      A.      Federal Screening Standard

      Under the PLRA, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint

if the prisoner raises claims that are legally “frivolous or malicious,” that fail to

state a claim upon which relief may be granted, or that seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).

      In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,

accepted as true, to “state a claim for relief that is plausible on its face.”


                                          2

           Case 2:20-cv-01118-PP Filed 11/02/20 Page 2 of 11 Document 9
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court construes liberally complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

      B.      The Plaintiff’s Allegations

      The plaintiff has sued the City of Milwaukee, Assistant Attorney General

Jacob D. Corr and Assistant City Attorney Hanna R. Kolberg. Dkt. No. 1 at 1.

Although he did not list the State of Wisconsin as a defendant on the first page

of his complaint, in his request for relief he asks the court to order injunctive

relief against the state, id. at 4, so the court assumes that he also meant to sue

the state.

      The plaintiff alleges that he is a pretrial detainee at the Milwaukee

County Jail, awaiting trial in Case No. 2019CF00411. Dkt. No. 1 at 2. He


                                            3

           Case 2:20-cv-01118-PP Filed 11/02/20 Page 3 of 11 Document 9
alleges that on January 24, 2019, a Wauwatosa police officer Martin Keck (not

a defendant) arrested him without an arrest warrant and booked him into the

Milwaukee County Jail. Id. The plaintiff says that “[t]he state’s prosecution

permitted a 5 day delay between the time of arrest (January 24, 2019) and the

plaintiff’s initial appearance (January 29, 2019).” Id. The plaintiff asserts that

“[t]he failure to comply with the 48 hour promptness requirement rule for

judicial determination violated [his] 4th Amendment Right under the United

States Constitution.” Id. He contends that “the state’s prosecution on this case

does not take the 48 hour promptness requirement serious,” which is why “the

rule was disregarded and the state government went ahead with bre[a]ching

[his] civil rights.” Id. at 2–3. The plaintiff claims that the “unlawful duration of

[his] confinement” caused him emotional distress, anxiety and mental

instability, and says he suffered rapid weight loss, suicidal thoughts,

depression and insomnia. Id. at 3. The plaintiff says he has reported most of

this to mental and healthcare providers at the jail. Id.

      The plaintiff seeks compensatory damages. Dkt. No. 1 at 4. He also asks

the court to order the City of Milwaukee and the State of Wisconsin to

“implement and influence staunch obedience to the 48 hour promptness

requirement.” Id.

      C.      Analysis

      The Supreme Court has held that “a jurisdiction that provides judicial

determinations of probable cause within 48 hours of arrest will, as a general

matter, comply with the promptness requirement of [Gerstein v. Pugh, 420 U.S.


                                          4

           Case 2:20-cv-01118-PP Filed 11/02/20 Page 4 of 11 Document 9
103, 125 (1975)].” Cty. of Riverside v. McLaughlin, 500 U.S. 44, 56 (1991). The

plaintiff alleges that the “state’s prosecution” allowed a five-day delay between

the date of his allegedly warrantless arrest and the date of his initial

appearance—three days longer than the forty-eight hours the Supreme Court

found to be “prompt.” This allegation is enough, at the screening stage, to allow

the plaintiff to proceed on an allegation that someone violated his Fourth

Amendment rights.

      But the complaint does not say who was responsible for the alleged

Fourth Amendment violation. The plaintiff alleges only that the “state’s

prosecution permitted” the five-day delay. The plaintiff states that a Wauwatosa

police officer arrested him and booked him into the Milwaukee County Jail. He

has not named that officer as a defendant. He has sued the City of Milwaukee,

even though he is incarcerated at the Milwaukee County Jail, which is an arm

of the Milwaukee County Sheriff’s Department and part of Milwaukee County.

He has made no allegations against the City of Milwaukee.

      The plaintiff also has named “Assistant Attorney General Jacob D. Corr.”

He does not mention Corr in the body of the complaint or explain how Corr was

involved in the alleged delay of his probable cause hearing. According to the

online docket in the plaintiff’s pending state criminal case, Assistant District

Attorney Jacob Daniel Corr is the assigned prosecutor. State of Wisconsin v.

Lawrence Curtis Woods, Jr., Case Number 2019CF000411 (Milwaukee County)

(available at https://wcca.wicourts.gov/). But that does not necessarily mean

that ADA Corr is responsible for the alleged delay in scheduling the probable


                                         5

         Case 2:20-cv-01118-PP Filed 11/02/20 Page 5 of 11 Document 9
cause hearing. In fact, the docket shows that a different assistant district

attorney appeared at the plaintiff’s initial appearance on January 29, 2019. Id.

      The plaintiff also sued Assistant City Attorney Hanna R. Kolberg. Again,

the plaintiff’s allegations do not implicate the City of Milwaukee and the

plaintiff does not mention Attorney Kolberg in the body of the complaint or say

what she did to allegedly violate his constitutional rights.

      Because he has not described how Corr and Kolberg were involved in the

alleged violation of his Fourth Amendment rights, the plaintiff fails to state a

claim against them.1

      As the court noted, it assumes the plaintiff meant to sue the State of

Wisconsin. Section 1983 of Title 42—the law that allows a plaintiff to sue state

actors for violating his civil rights—prohibits “persons” acting under color of

state law from violating another person’s constitutional rights. A state is not a

“person” under 42 U.S.C. §1983. Perhaps more to the point, “an unconsenting

State is immune from suits brought in federal courts by her own citizens as

well as by citizens of another state.” Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 100 (1984) (quoting Employees v. Missouri Pub.

Health & Welfare Dept., 411 U.S. 279, 294 (1973)). Even if the plaintiff had

explained how the State of Wisconsin is responsible for the alleged violation of



1Assuming for the sake of this order that both Corr and Kohlberg are assistant
district attorneys for Milwaukee County, the court notes that prosecuting
attorneys are absolutely immune from suit for actions taken in initiating and
pursuing criminal prosecutions because that conduct is “intimately associated
with the judicial phase of the criminal process.” Imbler v. Pachtman, 424 U.S.
409, 430–31 (1976); Davis v. Zirkelbach, 149 F.3d 614, 617 (7th Cir. 1998).
                                         6

         Case 2:20-cv-01118-PP Filed 11/02/20 Page 6 of 11 Document 9
his rights, he could not proceed against the state in federal court because it is

immune from such a suit under the Eleventh Amendment.

      For these reasons, the current complaint does not state a claim for which

this court can grant relief, because even if someone violated the plaintiff’s

Fourth Amendment rights, the plaintiff doesn’t give the court enough

information to know who that someone was. Because it is possible the plaintiff

may have a claim against someone, the court will give him an opportunity to

amend the complaint to provide additional information about the defendant(s)

who were responsible for violating his rights.

      When writing his amended complaint, the plaintiff should provide the

court with enough facts to answer the following questions: 1) Who violated his

constitutional rights?; 2) What did each person do to violate his rights?;

3) Where did each person violate his rights?; and 4) When did each person

violate his rights? The amended complaint does not need to be long or contain

legal language or citations to statutes or cases, but it does need to provide the

court and each defendant with notice of what each defendant allegedly did or

did not do to violate his rights.

      The court is enclosing a blank copy of its complaint form and

instructions. The plaintiff must write the word “Amended” at the top of the first

page of the form, in front of the word “Complaint.” He must put the case

number for this case—20-cv-1118—in the space provided for the case number

on the first page. He must list all the defendants he wants to sue in the caption

of the amended complaint. He should use the spaces on pages two and three to


                                         7

         Case 2:20-cv-01118-PP Filed 11/02/20 Page 7 of 11 Document 9
explain the key facts that give rise to the claims he wishes to bring, and to

describe which defendants he believes committed the violations that relate to

each claim. If there is not enough space on those pages, the plaintiff may use

up to two additional sheets of paper, double-spaced so that the court can read

them. The amended complaint takes the place of the prior complaint and must

be complete in itself; the plaintiff may not refer the court back to his original

complaint, rather than repeating in the amended complaint any of the facts

from the original complaint that are necessary to his claims. The plaintiff must

put all the information about all the defendants he wants to sue in the

amended complaint.

      If the plaintiff files the amended complaint in time for the court to receive

it by the deadline the court sets below, the court will review it to determine

whether he has stated a claim against any of the defendants. If the court does

not receive the amended complaint by the deadline below, the court will

dismiss the case on the next business day without further notice or hearing

and will assess a strike against the plaintiff under 28 U.S.C. §1915(g). If the

plaintiff reads this order and decides that he does not want to continue with

the lawsuit, he can avoid incurring a strike by notifying the court in writing,

before the deadline, that he wants to voluntarily dismiss the case.

III. Conclusion

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.




                                         8

         Case 2:20-cv-01118-PP Filed 11/02/20 Page 8 of 11 Document 9
      The court CONCLUDES that the plaintiff’s complaint fails to state a

claim. Dkt. No. 1.

       The court ORDERS that the plaintiff may file an amended complaint

that complies with the instructions in this order. If the plaintiff chooses to file

an amended complaint, he must do so in time for the court to receive it by the

end of the day on December 11, 2020. If the court receives the amended

complaint by the end of the day on December 11, 2020, the court will screen it.

If the court does not receive an amended complaint, or a request for voluntary

dismissal, by the end of the day on December 11, 2020, the court will dismiss

the case based on the plaintiff’s failure to state a claim and will issue him a

strike as required by 28 U.S.C. §1915(g).

      The court ORDERS that the agency that has custody of the plaintiff must

collect from his institution trust account the $333.98 balance of the filing fee

by collecting monthly payments from the plaintiff’s prison trust account in an

amount equal to 20% of the preceding month’s income credited to the plaintiff’s

trust account and forwarding payments to the clerk of court each time the

amount in the account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2).

The agency must clearly identify the payments by the case name and number.

If the plaintiff transfers to another county, state or federal institution, the

transferring institution must forward a copy of this order, along with the

plaintiff’s remaining balance, to the receiving institution.




                                          9

         Case 2:20-cv-01118-PP Filed 11/02/20 Page 9 of 11 Document 9
      The court will send a copy of this order to Milwaukee County Sheriff

Earnell R. Lucas, 21 W. State Street, Room 107, Milwaukee, WI 53233, and to

Dennis Brand, 821 W. State Street, Room 224, Milwaukee, WI 53233.

      The court ORDERS that plaintiffs who are inmates at Prisoner E-Filing

Program institutions2 must submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the court. Plaintiffs

who are inmates at all other prison facilities must submit the original

document for each filing to the court to the following address:

                          Office of the Clerk
                          United States District Court
                          Eastern District of Wisconsin
                          362 United States Courthouse
                          517 E. Wisconsin Avenue
                          Milwaukee, Wisconsin 53202

DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will

only delay the processing of the case.

      The court advises the plaintiff that if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss

the case based on his failure to diligently pursue it. The parties must notify the

clerk of court of any change of address. The court advises the plaintiff that it is

his responsibility to promptly notify the court if he is released from custody or

transferred to a different institution. The plaintiff’s failure to keep the court




      2The Prisoner E-Filing Program is mandatory for all inmates of Green
Bay Correctional Institution, Waupun Correctional Institution, Dodge
Correctional Institution, Wisconsin Secure Program Facility, Columbia
Correctional Institution, and Oshkosh Correctional Institution.
                                         10

          Case 2:20-cv-01118-PP Filed 11/02/20 Page 10 of 11 Document 9
advised of his address may result in the court dismissing this case without

further notice.

      The court includes with this order a copy of the guide entitled, “Answers

to Prisoner Litigants’ Common Questions” and a blank prisoner complaint form.

      Dated in Milwaukee, Wisconsin this 2nd day of November, 2020.

                                    BY THE COURT:


                                    ________________________________________
                                    HON. PAMELA PEPPER
                                    Chief United States District Judge




                                      11

        Case 2:20-cv-01118-PP Filed 11/02/20 Page 11 of 11 Document 9
